Citation Nr: 1728573	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-28 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Appellant's countable income exceeds the maximum annual limit for payment of non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel









INTRODUCTION

The Veteran served on active duty from December 1965 to October 1973.  Unfortunately, the Veteran died in August 1997.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board remanded the case in September 2016 in order to reschedule the Appellant for a hearing after determining that all prior communication that was sent omitted her apartment number from the address despite her notifying the RO of that mistake. 

The Appellant requested a videoconference Board hearing at the RO.  A Board hearing was scheduled for August 2016.  The Appellant failed to report for her scheduled hearing.  However, upon discovering that the notification letter did not include her apartment number, the Board remanded the case so that the RO can reschedule the Appellant for a hearing and resend the notification letter to the correct address.  An April 2017 notification letter that was sent to the correct address scheduled the Appellant for a hearing in May 2017; however, the Appellant failed to report for her schedule hearing and did not show a good cause for her failure to appear.  The Appellant's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

Nonetheless, as discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's non-service connected death.  38 U.S.C.A. § 1541 (a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (b)(4). 

In this case, VA discontinued the Appellant's nonservice-connected death benefits, effective January 1, 2009, because she did not provide her necessary income information.  See September 2010 administrative decision; August 2012 Statement of the Case.

The Appellant, on her substantive appeal received in October 2012, indicated that VA did not recognize the fact that she sent certain correspondence.  She also stated that VA sent letters to her without enclosing the accompanying forms.  

As noted, the Board previously remanded the case to ensure that she was properly notified of her scheduled Board hearing as the notification letter was sent to an incomplete address.  

To date, the claims file does not contain any updated income information from the Appellant.  However, in light of the Appellant's contentions and the fact that RO correspondence in the past had been intermittently addressed to an incomplete address, the Board finds that the Appellant should be afforded an additional opportunity to furnish the required documents to verify her income for the calendar years 2009 and 2010. 

Accordingly, the case is REMANDED for the following action:

1.  Review all VA correspondence to the Appellant sent to her since August 2010 and re-send any correspondence that was sent to her incomplete address.  The apartment number must be included.    

2.  Also send to the Appellant (to her complete address) the appropriate form(s) to enable her to report her income and expenses for calendar years 2009 and 2010.  The significance of the Appellant's compliance with this request must be explained, to specifically include advising her that failure to cooperate may result in an adverse determination. **Please allow her a reasonable time to respond. 

3.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Appellant must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

